UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q |X|QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR ||TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-21696 ARIAD Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Delaware 22-3106987 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 26 Landsdowne Street, Cambridge, Massachusetts 02139 (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (617) 494-0400 Former Name, Former Address and Former Fiscal Year, If Changed Since Last Report:Not Applicable Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes |X|No|| Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ||No|| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.Check one: Large accelerated filer []Accelerated filer [ X ] Non-accelerated filer[] (Do not check if a smaller reporting company)Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b - 2 of the Exchange Act).Yes ||No |X| The number of shares of the registrant’s common stock outstanding as of April 30, 2010 was 110,681,230. ARIAD PHARMACEUTICALS, INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION 1 ITEM 1. UNAUDITED FINANCIAL STATEMENTS 1 Condensed Consolidated Balance Sheets – March 31, 2010 and December 31, 2009 1 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2010 and 2009 2 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 3 Notes to Unaudited Condensed Consolidated Financial Statements 4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 25 ITEM 4. CONTROLS AND PROCEDURES 25 PART II. OTHER INFORMATION 26 ITEM 1. LEGAL PROCEEDINGS 26 ITEM 1A. RISK FACTORS 26 ITEM 6. EXHIBITS
